Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 06/22/2022.
Claims 1-20 are currently pending.
Claims 1-4, 6-16 and 18-20 are rejected.
Claims 5 and 17 are objected to.
Claims 1, 13 and 20 are independent claims.

Response to Amendment
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-4, 6, 12-13, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-pyo Hong (US 2022/0007455 A1), hereinafter Hong, in view of Seung-June Yi et al. (US 2009/0316638 A1), hereinafter Yi.
For claim 1, Hong teaches a method comprising: 
transmitting, by a wireless device, a message comprising a preamble and a transport block (Hong, Fig. 6 and paragraph 83 teach the UE transmits a random access preamble for random access to the base station. The random access preamble is transmitted over a PRACH. Specifically, the random access preamble is periodically transmitted to the base station over the PRACH that includes consecutive radio resources in a specific slot repeated. See also Fig. 13 and paragraph 144.); and 
 	receiving, during a random access response window, a response to the message (Hong, Fig. 6, 13 and paragraph 145 teach The UE receives a random access response message including response information for the random access preamble at S1320. For example, the UE monitors whether or not the random access response message is received within a random access response window configured based on the random access preamble transmission resource information. If the random access response message identified by a temporary identifier related to random access preamble transmission is received within the random access response window, the UE receives the random access response message. See also Fig. 14.)
	Yi further teaches receiving a response to a message during a DRX active time on a time window (Yi, Fig. 6 and paragraph 73 teach the mobile terminal receives a random access response during active time according to DRX definition on actual time that UE monitors downlink channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong with receiving a response to a message during a DRX active time on a time window taught in Yi to have that receiving, during a discontinuous reception (DRX) active time of a DRX operation of the wireless device, a response to the message, wherein the DRX active time is based on a time window, for receiving the response to the message, that starts at least one symbol after a transmission occasion of the transport block. Because both Hong and Yi teach random access procedure, Yi explicitly teaches receiving a response to a message during a DRX active time on a time window. 
For claim 2, Hong and Yi further teach the method of claim 1, wherein the transport block indicates a wireless device identity (Hong, Fig.6 and paragraph 84 teach Since one random access response may include random access response information for one or more UEs, the random access preamble identifier may be included in order to indicate the UE for which the included UL Grant, temporary C-RNTI, and TAC are valid. See also Yi, Fig. 6 and paragraph 73.).
For claim 3, Hong and Yi further teach the method of claim 1, further comprising determining that the DRX operation is in the DRX active time based on the time window running block (Hong, Fig. 11 and paragraph 138 teach The UE may perform: controlling a discontinuous reception (DRX) operation based on the configuration information at S1240. For example, the UE may perform the DRX operation using a timer and the like included in the system information. See also Yi, Fig. 6 and paragraph 73).
For claim 4, Hong and Yi further teach the method of claim 3, further comprising stopping the time window in response to receiving the response (Hong, Fig. 14 and paragraph 134 teach the UE may perform: transmitting a message A (MSG A) in the case of a two-step random access procedure, starting a response timer when a time according to the reference round trip delay offset information elapses after transmission of the message A and stopping the response timer when a message B, which is a response message to the message A, is received. See also Yi, Fig. 6 and paragraph 73).
For claim 6, Hong and Yi further teach the method of claim 1, wherein the transmitting the message is for a two-step random access procedure (Hong, Fig. 6 and paragraphs 83-84 teach a two-step random access procedure. See also paragraph 152.).
For claim 12, Hong and Yi further teach the method of claim 1, further comprising monitoring one or more downlink control channels for the response using a Message B radio network temporary identifier (Hong, Fig. 14 and paragraph 123 teach the base station may configure the above described DRX parameter used to control PDCCH monitoring in the MAC entity of the UE in the UE through RRC signaling. When in the RRC CONNECTED, if the DRX is configured, the MAC entity of the UE may discontinuously monitor the PDCCH using the DRX operation. Otherwise, the MAC entity should continuously monitor the PDCCH.).
For claim 13, Hong teaches a wireless device (Hong, Fig. 18) comprising: 
one or more processors(Hong, Fig. 18 item 1810); and Docket No.: 19-1136US 
memory(Hong, Fig. 18 item 1820)  storing instructions that, when executed by the one or more processors, cause the wireless device to: 
 	transmit a message comprising a preamble and a transport (Hong, Fig. 6 and paragraph 83 teach the UE transmits a random access preamble for random access to the base station. The random access preamble is transmitted over a PRACH. Specifically, the random access preamble is periodically transmitted to the base station over the PRACH that includes consecutive radio resources in a specific slot repeated. See also Fig. 13 and paragraph 144.); and 
 	receive, during a random access response window, a response to the message (Hong, Fig. 6, 13 and paragraph 145 teach The UE receives a random access response message including response information for the random access preamble at S1320. For example, the UE monitors whether or not the random access response message is received within a random access response window configured based on the random access preamble transmission resource information. If the random access response message identified by a temporary identifier related to random access preamble transmission is received within the random access response window, the UE receives the random access response message. See also Fig. 14.)
	Yi further teaches receiving a response to a message during a DRX active time on a time window (Yi, Fig. 6 and paragraph 73 teach the mobile terminal receives a random access response during active time according to DRX definition on actual time that UE monitors downlink channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong with receiving a response to a message during a DRX active time on a time window taught in Yi to have that receiving, during a discontinuous reception (DRX) active time of a DRX operation of the wireless device, a response to the message, wherein the DRX active time is based on a time window, for receiving the response to the message, that starts at least one symbol after a transmission occasion of the transport block. Because both Hong and Yi teach random access procedure, Yi explicitly teaches receiving a response to a message during a DRX active time on a time window. 
For claim 14, Hong and Yi further teach the wireless device of claim 13, wherein the transport block indicates a wireless device identity (Hong, Fig.6 and paragraph 84 teach Since one random access response may include random access response information for one or more UEs, the random access preamble identifier may be included in order to indicate the UE for which the included UL Grant, temporary C-RNTI, and TAC are valid. See also Yi, Fig. 6 and paragraph 73.).
For claim 15, Hong and Yi further teach the wireless device of claim 13, wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine that the DRX operation is in the DRX active time based on the time window running (Hong, Fig. 11 and paragraph 138 teach The UE may perform: controlling a discontinuous reception (DRX) operation based on the configuration information at S1240. For example, the UE may perform the DRX operation using a timer and the like included in the system information. See also Yi, Fig. 6 and paragraph 73).
For claim 16, Hong and Yi further teach the wireless device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the wireless device to stop the time window in response to receiving the response (Hong, Fig. 14 and paragraph 134 teach the UE may perform: transmitting a message A (MSG A) in the case of a two-step random access procedure, starting a response timer when a time according to the reference round trip delay offset information elapses after transmission of the message A and stopping the response timer when a message B, which is a response message to the message A, is received.).
For claim 19, Hong and Yi further teach the wireless device of claim 13, wherein the instructions, when executed by the one or more processors, further cause the wireless device to monitor one or more downlink control channels for the response using a Message B radio network temporary identifier (Hong, Fig. 14 and paragraph 123 teach The base station may configure the above described DRX parameter used to control PDCCH monitoring in the MAC entity of the UE in the UE through RRC signaling. When in the RRC CONNECTED, if the DRX is configured, the MAC entity of the UE may discontinuously monitor the PDCCH using the DRX operation. Otherwise, the MAC entity should continuously monitor the PDCCH. See also Yi, Fig. 6 and paragraph 73).
For claim 20, Hong teaches a non-transitory computer-readable medium (Hong, Fig. 18 item 1810)   comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
 	transmit a message comprising a preamble and a transport (Hong, Fig. 6 and paragraph 83 teach the UE transmits a random access preamble for random access to the base station. The random access preamble is transmitted over a PRACH. Specifically, the random access preamble is periodically transmitted to the base station over the PRACH that includes consecutive radio resources in a specific slot repeated. See also Fig. 13 and paragraph 144.); and 
 	receive, during a random access response window, a response to the message (Hong, Fig. 6, 13 and paragraph 145 teach The UE receives a random access response message including response information for the random access preamble at S1320. For example, the UE monitors whether or not the random access response message is received within a random access response window configured based on the random access preamble transmission resource information. If the random access response message identified by a temporary identifier related to random access preamble transmission is received within the random access response window, the UE receives the random access response message. See also Fig. 14.)
	Yi further teaches receiving a response to a message during a DRX active time on a time window (Yi, Fig. 6 and paragraph 73 teach the mobile terminal receives a random access response during active time according to DRX definition on actual time that UE monitors downlink channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong with receiving a response to a message during a DRX active time on a time window taught in Yi to have that receiving, during a discontinuous reception (DRX) active time of a DRX operation of the wireless device, a response to the message, wherein the DRX active time is based on a time window, for receiving the response to the message, that starts at least one symbol after a transmission occasion of the transport block. Because both Hong and Yi teach random access procedure, Yi explicitly teaches receiving a response to a message during a DRX active time on a time window. 

10. 	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-pyo Hong (US 2022/0007455 A1), hereinafter Hong, in view of Seung-June Yi et al. (US 2009/0316638 A1), hereinafter Yi, and Jae Hyun Ahn et al. (US 2013/0242833 A1), hereinafter Ahn.
For claim 7, Hong and Yi teach all the limitations of parent claim 1, Hong and YI do not explicitly teach wherein the transport block comprises a cell radio network temporary identifier (C-RNTI) medium access control control element (MAC CE) indicating the C-RNTI of the wireless device.
However, Ahn explicitly teaches wherein the transport block comprises a cell radio network temporary identifier (C-RNTI) medium access control control element (MAC CE) indicating the C-RNTI of the wireless device (Ahn, Fig. 21 and paragraph 89 teach in a random access (RA) operation, the DRX exerts no influence on the transmission of a preamble or on the reception of a random access response (RAR). The reception of a message 3 (Msg3), which is a message that includes a C-RNTI MAC CE (Cell-Radio Network Temporary Identifier MAC Control Element) or a CCCH SDU (Common Control Channel Service Data Unit) and is transmitted through a UL-SCH (Uplink-Shared Channel), is protected during the active time by the MAC-contention resolution timer (mac-ContentionResolutionTimer). In the non-contention random access, the active time is extended until the PDCCH constructed by C-RNTI is newly received after the RAR is received. That is, the PDCCH indicating that new transmission is addressed to the C-RNTI of the terminal is received in the terminal after the RAR of the preamble is successfully received in the terminal.). Because Hong, Yi and Ahn teach random access procedure, Ahn explicitly teaches wherein the transport block comprises a cell radio network temporary identifier (C-RNTI) medium access control control element (MAC CE) indicating the C-RNTI of the wireless device.
For claim 8, Hong, Yi and Ahn further teach the method of claim 7, wherein the C-RNTI indicates the wireless device identity (Hong, Fig.6 and paragraph 84 teach Since one random access response may include random access response information for one or more UEs, the random access preamble identifier may be included in order to indicate the UE for which the included UL Grant, temporary C-RNTI, and TAC are valid.).
For claim 9, Hong, Yi and Ahn further teach the method of claim 8, further comprising monitoring, for the response and based on the transport block comprising the C-RNTI MAC CE, one or more downlink control channels using the C-RNTI (Hong, Fig. 14 and paragraph 123 teach the base station may configure the above described DRX parameter used to control PDCCH monitoring in the MAC entity of the UE in the UE through RRC signaling. When in the RRC CONNECTED, if the DRX is configured, the MAC entity of the UE may discontinuously monitor the PDCCH using the DRX operation. Otherwise, the MAC entity should continuously monitor the PDCCH.).

11. 	Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-pyo Hong (US 2022/0007455 A1), hereinafter Hong, in view of Seung-June Yi et al. (US 2009/0316638 A1), hereinafter Yi, and Jae Hyun Ahn et al. (US 2013/0242833 A1), hereinafter Ahn, and Mehmet Kunt et al. (US 2020/0107371 A1), hereinafter Kunt.
For claim 10, Hong, Yi and Ahn further teach the method of claim 9, wherein the response is a downlink control information (DCI) (Hong, Fig. 14 and paragraph 267 teach the UE receives DCI using PDCCH). Hong, Yi and Ahn do not explicitly teach the response is a downlink control information (DCI) addressed to the C-RNTI.
	However, Kunt explicitly teaches the response is a downlink control information (DCI) addressed to the C-RNTI (Kunt, Fig. 7 and paragraph 39 teach UE 110 may then transmit a MsgA to base station 125. MsgA may contain the C-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 (and one or more other UEs) with the MsgB addressed to the C-RNTI. MsgB may also contain DCI indicating an UL grant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong, Yi and Ahn with the response is a downlink control information (DCI) addressed to the C-RNTI taught in Kunt. Because Hong, Yi, Ahn and Kunt teach two-step random access procedure, Kunt explicitly teach the response is a downlink control information (DCI) addressed to the C-RNTI.
For claim 11, Hong, Yi, Ahn and Kunt further teach the method of claim 10, further comprising determining that a two-step random access procedure completes successfully based on the DCI being addressed to the C-RNTI (Kunt, Fig. 6 and paragraph 38 teach Thus, contention resolution may pass, and UE 110 may perform certain operations. For instance, UE 110 may adjust TA, set C-RNTI, and/or use an UL grant to transmit an RRC complete message. Kunt, Fig. 7 and paragraph 39 teach UE 110 may then transmit a MsgA to base station 125. MsgA may contain the C-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 (and one or more other UEs) with the MsgB addressed to the C-RNTI. MsgB may also contain DCI indicating an UL grant.)
For claim 18, Hong, Yi and Ahn further teach the method of claim 8, further comprising monitoring, for the response and based on the transport block comprising the C-RNTI MAC CE, one or more downlink control channels using the C-RNTI (Hong, Fig. 14 and paragraph 123 teach the base station may configure the above described DRX parameter used to control PDCCH monitoring in the MAC entity of the UE in the UE through RRC signaling. When in the RRC CONNECTED, if the DRX is configured, the MAC entity of the UE may discontinuously monitor the PDCCH using the DRX operation. Otherwise, the MAC entity should continuously monitor the PDCCH. See also Ahn, paragraph 89.). Hong and Ahn do not explicitly teach the response is a downlink control information (DCI) addressed to the C-RNTI and determining that a two-step random access procedure completes successfully based on the DCI being addressed to the C-RNTI.
	However, Kunt explicitly teaches the response is a downlink control information (DCI) addressed to the C-RNTI (Kunt, Fig. 7 and paragraph 39 teach UE 110 may then transmit a MsgA to base station 125. MsgA may contain the C-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 (and one or more other UEs) with the MsgB addressed to the C-RNTI. MsgB may also contain DCI indicating an UL grant.) and determining that a two-step random access procedure completes successfully based on the DCI being addressed to the C-RNTI (Kunt, Fig. 6 and paragraph 38 teach Thus, contention resolution may pass, and UE 110 may perform certain operations. For instance, UE 110 may adjust TA, set C-RNTI, and/or use an UL grant to transmit an RRC complete message. Kunt, Fig. 7 and paragraph 39 teach UE 110 may then transmit a MsgA to base station 125. MsgA may contain the C-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 (and one or more other UEs) with the MsgB addressed to the C-RNTI. MsgB may also contain DCI indicating an UL grant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong and Ahn with the response is a downlink control information (DCI) addressed to the C-RNTI and determining that a two-step random access procedure completes successfully based on the DCI being addressed to the C-RNTI taught in Kunt. Because Hong, Yi Ahn and Kunt teach two-step random access procedure, Kunt explicitly teach the response is a downlink control information (DCI) addressed to the C-RNTI and determining that a two-step random access procedure completes successfully based on the DCI being addressed to the C-RNTI.

Allowable Subject Matter
12. 	Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
13. 	Applicant's arguments filed 06/22/2022 have been fully considered but they are moot because of the new ground of rejection.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/           Primary Examiner, Art Unit 2412